***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
CONG DOAN v. COMMISSIONER OF CORRECTION
                (AC 41026)
                         Elgo, Bright and Beach, Js.

                                   Syllabus

The petitioner, who previously had been convicted on a guilty plea of home
    invasion and kidnapping in the first degree, sought a writ of habeas
    corpus, claiming that his trial counsel provided ineffective assistance
    by failing to investigate his mental health and to retain a forensic psychol-
    ogist to aid in mitigating his sentence. The petitioner had gone to the
    home of a family for whom he had previously worked, took cash from
    the homeowner, tied the hands of the homeowner and her minor son
    with rope and forced the homeowner to write several checks and to
    sign a contract to make it look as if she owed him money, after which
    he bound their mouths with duct tape and confined them in the home.
    The homeowner was able to convince the petitioner that she should
    accompany him to the bank, where she withdrew cash and wrote another
    check to the petitioner, who then asked the homeowner to drive him
    to Vernon, where she dropped him off before returning home and calling
    the police. The habeas court rendered judgment denying the habeas
    petition and, thereafter, denied the petition for certification to appeal,
    and the petitioner appealed to this court. Held:
1. The habeas court abused its discretion in denying the petition for certifica-
    tion to appeal; the petitioner’s claims that his trial counsel rendered
    ineffective assistance in not investigating his mental health and retaining
    a forensic psychologist were, as the habeas court recognized, a close
    issue, and, thus, the petitioner’s appeal was not frivolous, and the ques-
    tion he raised was adequate to deserve encouragement to proceed
    further.
2. The petitioner could not prevail on his claim that his trial counsel rendered
    deficient performance by failing to investigate his mental health and to
    retain a forensic psychologist to aid in mitigating his sentence: the
    petitioner could not overcome the strong presumption that his counsel’s
    performance fell within the wide range of reasonable professional assis-
    tance, as the habeas court credited counsel’s assessment of the petitioner
    as an intelligent adult who coherently and cogently discussed his case
    with trial counsel, displayed wide understanding of the legal process
    and showed no discernable signs of mental problems; moreover, counsel
    had inquired of the petitioner as to whether he ever had issues with
    mental illness or received mental health care, which the petitioner denied
    and counsel confirmed with the petitioner’s family, counsel addressed
    certain disagreements he had with the petitioner’s presentence investiga-
    tion report and presented a detailed and articulate sentencing memoran-
    dum, as well as a letter from the petitioner’s sister, in an attempt to
    explicate why the petitioner would conceive of and execute a plot to
    extort money from the victims, and counsel’s mitigation strategy was
    crafted and executed on the basis of the petitioner’s history of repeated
    setbacks in his life that culminated in the home invasion incident, as
    the petitioner and his family members denied that he had mental health
    issues and, instead, gave counsel information to prepare a mitigation
    defense.
            Argued April 16—officially released October 1, 2019

                             Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland and tried to the court, Sferrazza, J.; judgment
denying the petition; thereafter, the court denied the
petition for certification to appeal, and the petitioner
appealed to this court. Affirmed.
   James B. Streeto, senior assistant public defender,
for the appellant (petitioner).
   Nancy L. Chupak, senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, state’s
attorney, and Angela R. Macchiarullo, senior assistant
state’s attorney, for the appellee (respondent).
                          Opinion

   ELGO, J. The petitioner, Cong Doan, appeals follow-
ing the denial of his petition for certification to appeal
from the judgment of the habeas court denying his
amended petition for a writ of habeas corpus. On
appeal, the petitioner claims that the court (1) abused
its discretion in denying his petition for certification to
appeal and (2) improperly concluded that he was not
denied the effective assistance of trial counsel. We
agree that the court abused its discretion in denying
the petition for certification to appeal. Nonetheless, we
conclude that the court properly determined that the
petitioner was not denied the effective assistance of
trial counsel. We, therefore, affirm the judgment of the
habeas court.
   The record reveals the following relevant facts and
procedural history. On November 10, 2011, the peti-
tioner went to the home of a family for whom he had
previously completed flooring work. The petitioner
approached the front door numerous times, pretending
that his car broke down and that he needed to use a
telephone. Finally, on approximately the fourth time he
approached the house, when the female homeowner
opened the door, the petitioner stormed past her and
shut the door behind him. He then grabbed the female
homeowner and placed her in a chokehold. He told
her that he was sorry and that she should follow his
instructions. She tried to pull away and the struggle
caused them to fall to the floor. The petitioner asked her
where she kept her money. After retrieving envelopes
of cash, the petitioner brought the female homeowner
upstairs to the master bedroom, where he tied her hands
with rope.
  Subsequently, the homeowner’s thirteen year old son
came home. As the son entered the house, the petitioner
held the female homeowner’s mouth shut with his hand
and told her not to make any noise. The son went
upstairs and found his mother with her hands bound.
The petitioner then apologized to the son and tied him
up so that his hands were tied behind his back. Next,
the petitioner forced the female homeowner to sign a
contract to make it look like she owed him money.
He also forced her to write out several nonsequential
checks in different amounts.
   After putting duct tape over their mouths, the peti-
tioner forced the female homeowner and the son into
a closet. He told them that he was going to cash the
checks at a bank and return to intercept the male home-
owner in order to tie him up as well. Thereafter, the
petitioner put the female homeowner and the son in
the basement. He tied their feet and told them not to
do anything foolish. At some point, the petitioner
removed the duct tape from their mouths. The female
homeowner was then able to convince the petitioner
that she should accompany him to the bank. The peti-
tioner, the female homeowner, and the son went to
the bank where the female homeowner attempted to
withdraw $20,000. Because she was permitted to with-
draw only $10,000 in cash, the female homeowner also
made out a check for $10,000 to the petitioner. The
petitioner took the cash and the check and asked the
female homeowner to drive him to Vernon, where she
dropped him off.
  The female homeowner and the son then returned
home. They told the male homeowner what had hap-
pened and called the police. Thereafter, the petitioner
was apprehended. He confessed to the police, told the
male homeowner that he was sorry, and offered to be
the homeowners’ slave.
  On June 3, 2013, the petitioner entered a guilty plea
to home invasion in violation of General Statutes § 53a-
100aa (a) (1) and two counts of kidnapping in the first
degree in violation of General Statutes § 53a-92 (a) (2)
(B). Pursuant to the transcript of the plea hearing, the
petitioner agreed to a sentence of not less than ten
years and up to twenty-five years to serve.
  On June 17, 2013, counsel met with the petitioner at
MacDougall-Walker Correctional Institution in Suffield,
where the petitioner was being held. At the meeting,
the petitioner raised the possibility of withdrawing his
guilty plea. In response, counsel drafted a chart in order
to show the petitioner the likely outcomes associated
with filing that motion.1 The petitioner also asked coun-
sel to withdraw his representation.
   Subsequently, counsel sent the petitioner a three page
letter dated July 2, 2013, in which counsel advised the
petitioner that he had filed a motion to withdraw his
representation, but cautioned the petitioner that the
court may not grant the motion and permit him to with-
draw from the case. Counsel also addressed the peti-
tioner’s attempt to file an appearance in order to begin
representing himself so that he could withdraw his
guilty plea. Counsel explained that it was unlikely that
the sentencing judge would allow the petitioner to rep-
resent himself or allow him to withdraw his guilty plea.
Counsel also explained the repercussions of the peti-
tioner’s decision to try to withdraw his guilty plea. Coun-
sel’s letter stated in part that ‘‘[the judge] will . . . con-
sider your attempt to [withdraw your guilty plea] as an
expression or indication that you are not fully or truly
accepting full responsibility for what you did. This will
probably cause her to consider imposing a harsher or
increased sentence upon you whenever you are sen-
tenced. While you may find this as unfair, in my experi-
ence over the past [twenty-six and one-half] years,
judges and prosecutors tend to look poorly on defen-
dants whom they see as trying to avoid responsibility
or shift blame onto others or who they think are trying
to manipulate or game the system. Although I do not
believe that any of such negative factors apply to you,
you should understand that others may tend to believe
that they do by your effort to take back your guilty plea.’’
   In his letter, counsel also explained what sentence
he believed the petitioner was facing with his guilty
plea and what he could receive if he went to trial.
Counsel stated that the sentencing judge had indicated
that she intended to sentence the petitioner to ten to
twelve years of imprisonment ‘‘based on the facts of
[his] case and subject to her learning more about [the
petitioner] and hearing more from [the] victims.’’ Coun-
sel also stated that, if the petitioner were allowed to
withdraw his guilty plea and proceed to trial, ‘‘[a] rea-
sonable estimate of a prison term for a person convicted
of home invasion after trial would start at a low of
[twenty] years to serve and could easily and quickly
get to a range of more than [twenty-five] years to serve
in prison with another [ten] or [twenty] years suspended
over the person’s head for a full [five] year probation
term.’’
   On July 18, 2013, the petitioner appeared before the
court, at which time his counsel explained that the
petitioner had attempted to file an appearance in order
to begin representing himself. The court ruled that the
petitioner would not be permitted at this late stage in
the proceedings to represent himself, but that he could
direct counsel to file a motion to withdraw his guilty
plea if he so wanted. After the petitioner expressed his
desire to file a motion to withdraw his guilty plea, the
court allowed the petitioner to make his argument
orally. In his oral motion to withdraw his guilty plea,
the petitioner asserted that he disagreed with the home
invasion charge, that he felt as if he was ‘‘strong-armed’’
into pleading guilty, and that he and counsel never
talked about building a case. In response, the court read
portions of the transcript of the June 3, 2013 proceeding
during which the petitioner was canvassed before
pleading guilty. The court denied the petitioner’s oral
motion on the ground that he did not present any ground
that would allow the plea to be withdrawn. The court,
however, stated that the petitioner could put his motion
to withdraw in writing if he wanted to do so and have
it filed through counsel.
   A sentencing hearing was held on August 15, 2013.
The court began the hearing by addressing the petition-
er’s written motion to withdraw his guilty plea, which
the petitioner had filed with the court. Counsel repre-
sented that he had not seen the petitioner’s motion.
Counsel stated that he did not believe that the petitioner
was in ‘‘any way incompetent’’ but that he believed the
petitioner was naive and ‘‘inexperienced in the law
. . . .’’ He argued that he believed the petitioner was
motivated ‘‘not by any avoidance of responsibility or
shifting of blame, or foolish expressions of excuse, but
he’s fixated on the notion of his family, and of the belief
that somehow maybe things could be different so that
although he knows he deserves to be punished substan-
tially for what he did, he was hopeful that he could be
punished less severely.’’ After hearing from the peti-
tioner, the court denied the petitioner’s motion, con-
cluding that he had not met his burden of establishing
a valid reason for withdrawing his guilty plea.
   At the sentencing hearing, the petitioner’s counsel
then presented the court with certain mitigation evi-
dence, including a defense sentencing memorandum, a
letter from the petitioner’s sister, and two letters from
the petitioner’s children. Counsel also addressed the
presentence investigation report (report) prepared by
the Office of Adult Probation and made various correc-
tions or clarifications to its contents. Additionally, in
his sentencing argument, counsel acknowledged the
petitioner’s remorse for what had transpired, and
emphasized the petitioner’s circumstances and despera-
tion at the time he committed the crime. Counsel
described the petitioner’s course of action as an ‘‘arti-
fice’’ and ‘‘absolute insanity,’’ and he stated that the
petitioner was ‘‘completely out of his mind, in duress
of the circumstances that he found [himself] in . . . .’’
The petitioner also addressed the court and the victims.
He expressed remorse for what he had done, but he
also stated that the ‘‘person that did that, he’s no longer
around. That person’s gone. I’m here.’’
   The female homeowner, the male homeowner, and
the son were present at the sentencing hearing. Both
the female homeowner and the son read statements to
the court in which they described their experience and
the lasting impact that it has had on their lives. In her
remarks, the female homeowner asked that the court
‘‘make the justice to put this evil person with no heart
and soul in the prison where he deserves to be locked
up without freedom for a maximum sentencing, if not
for a life in prison.’’
   Before imposing the petitioner’s sentence, the court
first noted that the petitioner had entered a plea to
three class A felonies, that one of the victims was a
minor child, and that the petitioner was the sole perpe-
trator. The court then discussed the ‘‘extremely high
degree of violence’’ that occurred. Although the court
recognized that the petitioner had a limited criminal
record, it characterized the petitioner’s background and
this incident as depicting ‘‘a pattern of theft.’’2 Addition-
ally, the court stated that it could not ‘‘emphasize
enough that it recognizes the impact on the victims
here, both physically and psychologically.’’ The court
stated that it believed the petitioner ‘‘is a true example
of a sociopath,’’ given his ability to ‘‘torture someone,
say he’s sorry, torture them some more, ask . . . if he
can come into their lives as a slave, and then come
here and say that that person no longer exists.’’ In light
of those considerations, the court sentenced the peti-
tioner to a total effective term of twenty years incarcera-
tion followed by five years of special parole. The peti-
tioner thereafter did not file a direct appeal.
   Years later, on July 24, 2017, the petitioner filed an
amended petition for a writ of habeas corpus predicated
on the alleged ineffective assistance of trial counsel.3
Specifically, the petitioner alleged that counsel was
ineffective because he failed to investigate his mental
health and to retain the services of a forensic psycholo-
gist to aid in mitigating his sentence.4 A trial on the
petitioner’s amended petition was held on October 2,
2017, at which the court heard testimony from the peti-
tioner, the petitioner’s trial counsel, and the petitioner’s
two experts—Dr. Erik Frazer, a licensed clinical psy-
chologist who specializes in forensic psychology, and
Attorney Frank J. Riccio, Jr.
   In its October 5, 2017 memorandum of decision, the
habeas court found that the petitioner’s counsel ‘‘per-
formed within the necessarily broad expectations of
competent representation.’’ In coming to this conclu-
sion, the court specifically noted that counsel observed
no signs of mental illness in his client, and that counsel
was told by the petitioner and his family that no issues
with mental illness existed. Accordingly, the court
denied the amended petition for a writ of habeas corpus,
and, on October 16, 2017, the court denied the petition-
er’s petition for certification to appeal. This appeal
followed.
   ‘‘Faced with a habeas court’s denial of a petition for
certification to appeal, a petitioner can obtain appellate
review of the dismissal of his petition for habeas corpus
only by satisfying the two-pronged test enunciated by
our Supreme Court in Simms v. Warden, 229 Conn.
178, 640 A.2d 601 (1994), and adopted in Simms v.
Warden, 230 Conn. 608, 612, 646 A.2d 126 (1994). First,
[the petitioner] must demonstrate that the denial of
his petition for certification constituted an abuse of
discretion. . . . Second, if the petitioner can show an
abuse of discretion, he must then prove that the deci-
sion of the habeas court should be reversed on the
merits.’’ (Internal quotation marks omitted.) Johnson
v. Commissioner of Correction, 181 Conn. App. 572,
577–78, 187 A.3d 543, cert. denied, 329 Conn. 909, 186
A.3d 13 (2018). We address each of those two prongs
in turn.
                             I
  The petitioner first claims that the court abused its
discretion in denying his petition for certification to
appeal. We agree.
   ‘‘To prove that the denial of his petition for certifica-
tion to appeal constituted an abuse of discretion, the
petitioner must demonstrate that the [resolution of the
underlying claim involves issues that] are debatable
among jurists of reason; that a court could resolve the
issues [in a different manner]; or that the questions are
adequate to deserve encouragement to proceed further.
. . . In determining whether the habeas court abused
its discretion in denying the petitioner’s request for
certification, we necessarily must consider the merits of
the petitioner’s underlying claims to determine whether
the habeas court reasonably determined that the peti-
tioner’s appeal was frivolous. In other words, we review
the petitioner’s substantive claims for the purpose of
ascertaining whether those claims satisfy one or more
of the three criteria . . . adopted by [our Supreme
Court] for determining the propriety of the habeas
court’s denial of the petition for certification.’’ (Internal
quotation marks omitted.) Id., 578.
   On our review of the claim raised by the petitioner,
we agree with the petitioner that the habeas court
abused its discretion in denying his petition for certifica-
tion to appeal. The petitioner claims that trial counsel
rendered ineffective assistance in not investigating his
mental health and retaining a forensic psychologist to
aid in mitigating his sentence. As the habeas court rec-
ognized in its memorandum of decision, the issue of
his counsel’s performance is ‘‘a close issue . . . .’’ We
agree with that assessment. As such, the petitioner’s
appeal is not frivolous and the question is adequate to
deserve encouragement to proceed further. Accord-
ingly, we conclude that the court abused its discretion
in denying the petition for certification to appeal and
proceed to a full review of the merits of the petition-
er’s appeal.
                             II
   The petitioner claims that he was denied his constitu-
tional right to effective assistance of counsel on the
basis of trial counsel’s failure to use a forensic psycholo-
gist to investigate and evaluate the petitioner’s mental
health and to use the results of that evaluation as evi-
dence of mitigation at sentencing. We disagree.
   In considering the merits of the petitioner’s ineffec-
tive assistance of counsel claim, we first set forth the
legal standard and relevant principles of law that govern
our review. ‘‘The habeas court is afforded broad discre-
tion in making its factual findings, and those findings
will not be disturbed unless they are clearly erroneous.
. . . Historical facts constitute a recital of external
events and the credibility of their narrators. . . .
Accordingly, [t]he habeas judge, as the trier of facts, is
the sole arbiter of the credibility of witnesses and the
weight to be given to their testimony. . . . The applica-
tion of the habeas court’s factual findings to the perti-
nent legal standard, however, presents a mixed question
of law and fact, which is subject to plenary review. . . .
   ‘‘Furthermore, it is well established that [a] criminal
defendant is constitutionally entitled to adequate and
effective assistance of counsel at all critical stages of
criminal proceedings. Strickland v. Washington [466
U.S. 668, 686, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)].
This right arises under the sixth and fourteenth amend-
ments to the United States constitution and article first,
§ 8, of the Connecticut constitution. . . . It is axiom-
atic that the right to counsel is the right to the effective
assistance of counsel. . . . A claim of ineffective assis-
tance of counsel consists of two components: a perfor-
mance prong and a prejudice prong. To satisfy the per-
formance prong . . . the petitioner must demonstrate
that his attorney’s representation was not reasonably
competent or within the range of competence displayed
by lawyers with ordinary training and skill in the crimi-
nal law.’’ (Citations omitted; internal quotation marks
omitted.) Gaines v. Commissioner of Correction, 306
Conn. 664, 677–78, 51 A.3d 948 (2012).
   ‘‘With respect to the performance prong of Strick-
land, we are mindful that judicial scrutiny of counsel’s
performance must be highly deferential. It is all too
tempting for a defendant to second-guess counsel’s
assistance after conviction or adverse sentence, and it
is all too easy for a court, examining counsel’s defense
after it has proved unsuccessful, to conclude that a
particular act or omission of counsel was unreasonable.
. . . A fair assessment of attorney performance
requires that every effort be made to eliminate the dis-
torting effects of hindsight, to reconstruct the circum-
stances of counsel’s challenged conduct, and to evalu-
ate the conduct from counsel’s perspective at the time.
Because of the difficulties inherent in making the evalu-
ation, a court must indulge a strong presumption that
[the] conduct [of trial counsel] falls within the wide
range of reasonable professional assistance; that is, the
[petitioner] must overcome the presumption that, under
the circumstances, the challenged action might be con-
sidered sound trial strategy. . . . There are countless
ways to provide effective assistance in any given case.
Even the best criminal defense attorneys would not
defend a particular client in the same way.’’ (Emphasis
omitted; internal quotation marks omitted.) Grover v.
Commissioner of Correction, 183 Conn. App. 804, 819–
20, 194 A.3d 316, cert. denied, 330 Conn. 933, 194 A.3d
1196 (2018). Applying this standard to the petitioner’s
claims, we conclude that the petitioner has failed to
meet his burden of demonstrating deficient perfor-
mance and, therefore, we do not reach the issue of
prejudice.5
   In rejecting the petitioner’s claim that the failure to
secure a forensic psychologist demonstrated deficient
performance, the court relied on and credited counsel’s
assessment of his client as ‘‘an intelligent adult who
coherently and cogently discussed his case with [his
trial counsel] Attorney [John F.] O’Brien. The petitioner
displayed wide understanding of the legal process as
explained by his attorney and showed no discernable
signs of mental problems.’’ In addition, the court found
that counsel specifically inquired of the petitioner as
to whether he had ever had prior issues with mental
illness or received mental health care. The petitioner
truthfully denied any issues with his mental health,
which counsel then confirmed in his inquiries of the
petitioner’s family. The court thus concluded that,
‘‘[u]nder these circumstances, reasonable advocates
could refrain from engaging the services of a forensic
psychologist.’’ We agree.
    As the petitioner concedes, there is no per se rule
that requires a trial attorney to call an expert in a crimi-
nal case. See Michael T. v. Commissioner of Correction,
307 Conn. 84, 100–101, 52 A.3d 655 (2012) (recognizing
that our Supreme Court ‘‘has never adopted a bright
line rule that an expert witness for the defense is neces-
sary in every . . . case’’); Antonio A. v. Commissioner
of Correction, 148 Conn. App. 825, 833, 87 A.3d 600
(‘‘there is no per se rule that requires a trial attorney
to seek out an expert witness’’ [internal quotation marks
omitted]), cert. denied, 312 Conn. 901, 91 A.3d 907
(2014). Relying on Copas v. Warden, 30 Conn. App. 677,
621 A.2d 1378 (1993), the petitioner nonetheless argues
that it was objectively unreasonable for counsel to fail
to have his client evaluated by a forensic psychologist.
He notes that, in Copas, no expert testimony was
offered or utilized in the underlying trial and that one
of the allegations before the habeas court was the claim
that counsel was deficient for failing to secure an inde-
pendent evaluation of the petitioner. The petitioner’s
reliance on Copas, however, is misplaced. This court
did not hold in Copas that trial counsel was ineffective
on the basis of his failure to secure an expert. See id.,
685. Instead, this court held that the petitioner in Copas
established deficient performance because trial counsel
failed to ‘‘point out inconsistencies between the presen-
tence investigation and the diagnostic clinic evaluation
coupled with his inadequate presentation at sentencing
. . . .’’ Id. At sentencing, trial counsel in Copas only
minimally discussed mitigating factors regarding the
petitioner’s mental state and family history, and failed
to have family members present to speak on behalf of
the petitioner. Id., 680. By contrast, the habeas court
in the present case specifically found that counsel
addressed certain disagreements he had with the report
and presented a very detailed and articulate sentencing
memorandum in which he ‘‘attempted to explicate why
the petitioner, a forty year old person who had exhibited
no violent behavior previously, would conceive of and
execute such a terrifying plot to extort money from the
victims.’’6 Furthermore, unlike in Copas, counsel in the
present case submitted a letter from the petitioner’s
sister who ‘‘thoughtfully and poignantly tried to do
the same.’’
   The petitioner also contends that counsel’s investiga-
tion of his mental health issues was deficient because
counsel had a duty to go beyond inquiring of the peti-
tioner and his family to determine whether the peti-
tioner had mental health issues. In arguing that the
failure to consult with a forensic psychologist amounts
to deficient performance with respect to counsel’s duty
to investigate, the petitioner relies on Rompilla v.
Beard, 545 U.S. 374, 125 S. Ct. 2456, 162 L. Ed. 2d 360
(2005), and Siemon v. Stoughton, 184 Conn. 547, 440
A.2d 210 (1981).
   ‘‘Constitutionally adequate assistance of counsel
includes competent pretrial investigation.’’ Siemon v.
Stoughton, supra, 184 Conn. 554. ‘‘[S]trategic choices
made after less than complete investigation are reason-
able precisely to the extent that reasonable professional
judgments support the limitations on investigation. In
other words, counsel has a duty to make reasonable
investigations or to make a reasonable decision that
makes particular investigations unnecessary. . . .
That is, counsel’s decision to forgo or truncate an inves-
tigation must be directly assessed for reasonableness
in all the circumstances . . . . In assessing the reason-
ableness of an attorney’s investigation . . . a court
must consider not only the quantum of evidence already
known to counsel, but also whether the known evidence
would lead a reasonable attorney to investigate further.
. . . In addition, in contrast to our evaluation of the
constitutional adequacy of counsel’s strategic deci-
sions, which are entitled to deference, when the issue
is whether the investigation supporting counsel’s [stra-
tegic] decision to proceed in a certain manner was itself
reasonable . . . we must conduct an objective review
of [the reasonableness of counsel’s] performance
. . . .’’ (Citations omitted; emphasis in original; internal
quotation marks omitted.) Skakel v. Commissioner of
Correction, 329 Conn. 1, 32, 188 A.3d 1 (2018), cert.
denied,         U.S.    , 139 S. Ct. 788, 202 L. Ed. 2d 569
(2019).
   Thus, the assessment of what is reasonable must take
into account all of the information available to counsel
that has informed his or her judgment, including the
determination of whether to forgo further investigation.
In Rompilla, supra, 545 U.S. 381–83, the United States
Supreme Court, in part, found deficient performance
in counsel’s reliance on an uncooperative defendant
and family members who did not know him well in
preparing a mitigation defense. The petitioner here has
not claimed that either he or his family members refused
or were unable to provide relevant information to coun-
sel. To the contrary, as already noted, counsel produced
a seven page, single spaced sentencing memorandum,
which, as relied on by the court, was a detailed and
articulate recitation of the petitioner’s tragic personal
history. Moreover, the determination in Rompilla that
the petitioner was deprived of his right to effective
assistance of counsel was also informed by counsel’s
failure to review the defendant’s prior conviction
records after the state specifically put counsel on notice
that it intended to use the defendant’s prior convictions
for rape and assault to establish an aggravating factor
in a death penalty case. Id., 383.
   In his reply brief, the petitioner responds to this addi-
tional basis for deficient performance in Rompilla by
arguing that counsel’s failure to consult with a forensic
psychologist in this case is analogous to the failure to
review conviction records, and that, in the absence of
a strategic reason for doing so, Rompilla requires a
finding that counsel rendered ineffective assistance. We
are not persuaded. The failure to investigate known and
inherently damaging information, which the state has
made clear it would use against the petitioner in Rom-
pilla, is simply not comparable to the claimed omis-
sion here.
   The petitioner’s reliance on Siemon similarly is mis-
placed. In Siemon, supra, 184 Conn. 557, our Supreme
Court concluded that trial counsel was deficient for
failing to follow up on information in the state’s file
that suggested the possibility of another culpable party.
In both Rompilla and Siemon, the omissions of counsel
had no strategic merit but were clear manifestations
of inattention and a lack of oversight. See Skakel v.
Commissioner of Correction, supra, 329 Conn. 35 (not-
ing that it is only ‘‘when counsel’s failure to proceed
with an investigation is due not to professional or strate-
gic judgment but, instead, results from oversight, inat-
tention or lack of thoroughness and preparation, [that]
no deference or presumption of reasonableness is war-
ranted’’).
  The same is true with respect to the petitioner’s reli-
ance on Siano v. Warden, 31 Conn. App. 94, 623 A.2d
1035, cert. denied, 226 Conn. 910, 628 A.2d 984 (1993),
which he characterizes as ‘‘[t]he most compelling prece-
dent . . . .’’ In Siano, counsel failed to secure evidence
specifically identified by the petitioner, including medi-
cal records and the testimony of the petitioner’s ortho-
pedic surgeon, which, if proffered, would have directly
refuted testimony of the state’s principal witness by
establishing that the petitioner did not have the physical
capacity to commit the residential burglary underlying
the petitioner’s conviction. Id., 99–100. This court con-
cluded that trial counsel’s performance was deficient
because his ‘‘failure to call the surgeon was not a strate-
gic or tactical decision. His alleged strategy left the
[petitioner] without a key witness and a viable defense.’’
Id., 105.
  The petitioner argues that counsel ‘‘knew or should
have known about potential mental health issues,
which, like the medical issues in Siano, would have
directly supported his chosen defense, mitigation.’’ In
contrast to Siano, however, the petitioner in the present
case provided counsel with information that he had no
medical or mental health issues and no history of mental
health treatment. Moreover, aside from the undisputed
depression and anxiety, which one might reasonably
expect upon a first time arrest and incarceration for
serious felonies, the petitioner did not present as if he
had mental health issues. Rather, the petitioner and his
family members denied such issues and, instead, gave
counsel information from which counsel prepared a
mitigation defense. Far from ignoring information pre-
sented to him, as did counsel in Rompilla, Siemon and
Siano, counsel in the present case crafted and executed
his mitigation strategy on the basis of the petitioner’s
history of ongoing and repeated setbacks that culmi-
nated in the desperate home invasion incident. See foot-
note 6 of this opinion.
   ‘‘Inasmuch as [c]onstitutionally adequate assistance
of counsel includes competent pretrial investigation
. . . [e]ffective assistance of counsel imposes an obli-
gation [on] the attorney to investigate all surrounding
circumstances of the case and to explore all avenues
that may potentially lead to facts relevant to the defense
of the case.’’ (Citation omitted; internal quotation marks
omitted.) Gaines v. Commissioner of Correction,
supra, 306 Conn. 680. Nonetheless, ‘‘[t]he reasonable-
ness of counsel’s actions may be determined or substan-
tially influenced by the [petitioner’s] own statements
or actions. Counsel’s actions are usually based, quite
properly, on informed strategic choices made by the
[petitioner] and on information supplied by the [peti-
tioner]. In particular, what investigation decisions are
reasonable depends critically on such information. . . .
[W]hen a defendant has given counsel reason to believe
that pursuing certain investigations would be fruitless
or even harmful, counsel’s failure to pursue those inves-
tigations may not later be challenged as unreasonable.’’
(Internal quotation marks omitted.) Id., 681, quoting
Strickland v. Washington, supra, 466 U.S. 690–91.
   As noted by the habeas court in its memorandum of
decision, the petitioner’s counsel ‘‘testified at the
habeas trial that he has employed forensic psycholo-
gists as a resource in criminal cases but saw no need
to consult with such an expert in the petitioner’s matter.
The petitioner was an intelligent adult who coherently
and cogently discussed his case with Attorney O’Brien.
The petitioner displayed wide understanding of the legal
process as explained by his attorney and showed no
discernable signs of mental problems. Attorney O’Brien
inquired of the petitioner regarding whether such issues
had arisen in the past and whether he had ever received
mental health care. The petitioner truthfully responded
that he had never sought or received such care pre-
viously. The petitioner’s attorney inquired about this
topic with the petitioner’s family, and the petitioner’s
sister confirmed that the petitioner had never engaged
such care before.’’ Crediting this evidence, the court
properly concluded that it was not unreasonable for
counsel—relying on the petitioner’s representations,
the representations of the petitioner’s family, and his
own judgment—to present his mitigation strategy with-
out securing a forensic psychologist.
   Notably, the petitioner does not take issue with coun-
sel’s theory of mitigation, which he discussed in his
brief as follows: ‘‘The petitioner was not a bad person,
an evil person, a sociopath or a chronic lawbreaker.
He was a man who served his country in the military,
worked hard, supported his family, and lived a quiet,
law-abiding life until a toxic combination of economic
and social factors, mental illness, and bad luck had
pushed him over the edge.’’ Instead, the petitioner
argues that having chosen that theory, it was objectively
unreasonable for counsel not to retain an expert to
assist in the presentation of the petitioner’s mitigation
case at sentencing.7 The petitioner essentially claims
that a forensic psychologist’s recitation of the same
mitigating factors—that this was an isolated act made
by a desperate man who was suffering from depression
and anxiety—simply would have been more persuasive
than counsel’s argument of the same.8 The petitioner
also relies on Riccio’s testimony that an opinion of a
forensic psychologist would have been ‘‘very helpful,’’
even though Riccio also acknowledged that the procure-
ment of an expert comes with risk to a defendant.9
Leaving aside the fact that deficient performance is not
measured by whether counsel has failed to elect the
superior strategy, it is by no means obvious that a foren-
sic psychologist’s opinion, drawn from review of
records, would have been a more powerful counter-
weight to the victims’ accounts of their terror than
counsel’s impassioned account of the petitioner’s unre-
mittingly tragic personal history leading up to the crime.
   ‘‘[W]hether [counsel’s] actions fell below an objective
standard of reasonableness turns on whether his deci-
sion . . . can be considered sound trial strategy, or
whether it constitutes a serious deviation from the
actions of an attorney of ordinary training and skill in
criminal law.’’ Bryant v. Commissioner of Correction,
290 Conn. 502, 513, 964 A.2d 1186, cert. denied sub nom.
Murphy v. Bryant, 558 U.S. 938, 130 S. Ct. 259, 175 L.
Ed. 242 (2009). Moreover ‘‘[i]n any case presenting an
ineffectiveness claim, the performance inquiry must be
whether counsel’s assistance was reasonable consider-
ing all the circumstances.’’10 Strickland v. Washington,
supra, 466 U.S. 688. As we previously have stated, ‘‘[a]
fair assessment of attorney performance requires that
every effort be made to eliminate the distorting effects
of hindsight, to reconstruct the circumstances of coun-
sel’s challenged conduct, and to evaluate the conduct
from counsel’s perspective at the time.’’ (Internal quota-
tion marks omitted.) Grover v. Commissioner of Cor-
rection, supra, 183 Conn. App. 819–20.
  In the present case, counsel’s sentencing memoran-
dum was, as found by the court, ‘‘very detailed and
articulately attempted to explicate why the petitioner,
a forty year old person who had exhibited no violent
behavior previously, would conceive of and execute
such a terrifying plot to extort money from the victims.’’
We are not persuaded, under the circumstances pre-
sented to counsel at the time, and eliminating the dis-
torting effects of hindsight, that the petitioner overcame
the strong presumption that counsel’s assistance fell
within the wide range of reasonable professional
assistance.
   We conclude that the habeas court abused its discre-
tion in denying the petition for certification to appeal.
In reviewing the merits of the petitioner’s underlying
ineffective assistance of counsel claims, however, the
petitioner failed to establish that his trial counsel ren-
dered ineffective assistance.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Counsel’s chart indicated that, if the petitioner proceeded to sentencing,
he was facing a minimum sentence of ten years of imprisonment to serve
and that the victims would likely demand ‘‘at least’’ twenty to twenty-five
years. Counsel’s chart also indicated that, should the petitioner insist on
filing a motion to withdraw his guilty plea, and if the court denied that
motion, the petitioner could face a longer sentence with an additional twelve
to twenty-four months, ‘‘more or less.’’ If the court were to grant that motion,
counsel’s chart explained, the petitioner would either face a new plea deal
that would likely be worse, or he would face a ‘‘98 [percent] certain’’ risk
of conviction at trial with a prison term of fifteen to twenty years to serve.
   2
     The petitioner previously had been convicted of a felony that involved
the passing of bad checks in Louisiana.
   3
     Although the petitioner first was represented by a different attorney, his
ineffective assistance of counsel claim solely concerns the acts of his second
attorney, John F. O’Brien, who represented him at all relevant times.
   4
     Although the amended petition for a writ of habeas corpus included
additional claims of ineffective assistance of counsel, those claims are not
at issue in this appeal.
   5
     ‘‘When a petitioner has failed to meet the performance prong of Strick-
land, we need not reach the issue of prejudice . . . . It is well settled that
[a] reviewing court can find against a petitioner on either ground, whichever
is easier.’’ (Citation omitted; internal quotation marks omitted.) Grover v.
Commissioner of Correction, supra, 183 Conn. App. 818 n.7.
   6
     In the sentencing memorandum prepared by the petitioner’s trial counsel,
counsel went through a detailed history of the major events in the petitioner’s
life leading up to the crime. The memorandum began with the petitioner’s
birth in Vietnam and his parents’ arrival in the United States as refugees
after fleeing a communist regime and further recounted: his service in the
army with three commendations and an honorable discharge, his marriage
and the birth of his three daughters, his operation of a cleaning and repair
business in Louisiana, which he subsequently gave up to his wife following
his divorce in exchange for primary custody of their three children, his
relationship with a girlfriend whose four children he combined with his
own, his move to Connecticut sometime after Hurricane Rita destroyed his
home in 2005, and his acquisition of a flooring business, which ultimately
failed.
   The sentencing memorandum further recounted that, after the petitioner
returned to Louisiana with his girlfriend and their combined family, he joined
his father’s shrimping business until they lost their homes in Hurricanes
Gustav and Ike in 2008. According to the sentencing memorandum, the
petitioner then returned to Connecticut until additional stresses led to his
children being sent to live with his sister and to the breakup with his
girlfriend in the months before the crime. The sentencing memorandum
also went through the crime itself and the petitioner’s state of mind at that
time. Counsel explained that, when the petitioner committed the crime, his
‘‘personal and financial troubles consumed and overwhelmed him.’’ More-
over, the petitioner ‘‘was absolutely desperate and incapable of any rational
thoughts to resolve his situation. He was essentially out of his mind with
anxiety, depression and utter confusion about what to do to save his family
and his business.’’ Counsel further explained that the petitioner ‘‘never meant
to harm’’ the victims, and that he was ‘‘truly very sorry for what he did and
for all of the fear and physical and emotional harm that he caused this family.’’
   7
     In particular, the petitioner notes that counsel argued at sentencing that
the petitioner was ‘‘out of his mind’’ and that his actions were ‘‘absolute
insanity.’’ It appears, however, that counsel was using those terms colloqui-
ally and not suggesting a diagnosis of mental disease, which he had no
reason to believe existed.
   8
     Notably, Frazer, having never met the petitioner, did not testify as to
whether he had made a diagnosis. Instead, Frazer testified on the basis of
his recollection of diagnoses found in the Department of Correction records
and the report, coupled with information he had received on the petition-
er’s background.
   9
     The court explained in its memorandum of decision: ‘‘As Attorney Riccio
conceded, having a forensic evaluation conducted carries with it the risk
that the outcome of that evaluation is detrimental to a client. For example,
the forensic psychologist’s study may reveal that the client succumbs to
dangerous propensities or labors under some other personality disorder
that resists correction. That conclusion may cause the sentencing authority
to impose a longer prison term out of fear that the client is less amenable
to rehabilitation and less likely to conform conduct to lawful behavior.’’
   10
      As the United States Supreme Court has recognized: ‘‘Surmounting
Strickland’s high bar is never an easy task. . . . [T]he standard for judging
counsel’s representation is a most deferential one. Unlike a later reviewing
[appellate] court, the attorney [whose performance is allegedly deficient]
observed the relevant proceedings, knew of materials outside the record,
and interacted with the client, with opposing counsel, and with the judge.
It is all too tempting to second-guess counsel’s assistance after conviction
or adverse sentence.’’ (Citations omitted; internal quotation marks omitted.)
Harrington v. Richter, 562 U.S. 86, 105, 131 S. Ct. 770, 178 L. Ed. 2d 624
(2011). Accordingly, the United States Supreme Court observed that, ‘‘while
in some instances even an isolated error can support an ineffective-assis-
tance claim if it is sufficiently egregious and prejudicial . . . it is difficult
to establish ineffective assistance when counsel’s overall performance indi-
cates active and capable advocacy.’’ (Citation omitted; internal quotation
marks omitted.) Id., 111.
   Counsel’s letter indicates that he attempted to warn the petitioner of the
consequences of the petitioner’s attempt to withdraw his guilty plea,
informed him that his decision to decline to cooperate with the probation
officer was fraught with risk and strongly urged the petitioner not only to
cooperate with his second and final opportunity to speak to the probation
officer in the preparation of the report, but to ensure that he specifically
addressed the tragic details of his life. Additionally, counsel addressed before
the court the petitioner’s attempt to withdraw his guilty plea and tried to
minimize the repercussions of that attempt by arguing that the petitioner
had only good intentions.